DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed May 25, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-voltage” in claim 10 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how high the voltage has to be to constitute a “high-voltage cathode”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 & 10-12  is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhamu et al. U.S. Pub. 2020/0052350.
With respect to claim 1, Zhamu teaches an alkali-ion battery (lithium ion battery; [0001]), the cathode active material includes an anhydrous alkaline salt as an active cathode material (lithium salt coatings including lithium sulfate; [0028]).  The limitation with respect to the anhydrous alkali salt being insoluble in organic electrolytes is considered an inherent property of the prior art, as Zhamu teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Zhamu teaches the same lithium sulfate, and thus insolubility in the electrolyte is necessarily present.  
With respect to claim 2, the alkaline salt comprises a lithium salt (lithium sulfate; [0028]). The limitation with respect to the lithium ions being  extracted and lithiated into an anode is considered an inherent property of the prior art, as Zhamu teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Zhamu teaches the same lithium sulfate, and thus the lithium ions being  extracted and lithiated into an anode is necessarily present.  
With respect to claim 3, the lithium salt comprises lithium sulfate (lithium sulfate; [0028]).
With respect to claim 4, the anode comprises graphite [0037].  
With respect to claim 5, the limitation with respect to the  inter-conversion of lithium sulfate to lithium persulfate, and vice versa, occurring during charging and discharging of the battery, respectively are inherent properties of the prior art, as Zhamu teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Zhamu teaches the same lithium sulfate, and thus the  inter-conversion of lithium sulfate to lithium persulfate, and vice versa, occurring during charging and discharging of the battery, respectively is necessarily present.  
With respect to claim 6, the limitation with respect to an electrolyte having a large electrochemical window of 5.25 volts or greater is an inherent property of the prior art, as Zhamu teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Zhamu teaches the same lithium sulfate, and thus the electrolyte has a large electrochemical window of 5.25 volts or greater, is necessarily present. 
With respect to claim 7, the electrolyte comprises sulfolane [0051].  
With respect to claim 10, a high-voltage cathode comprising anhydrous alkali sulfate layers (lithium salt coatings including lithium sulfate; [0028]) embedded onto a porous current collector ([0095] or current collector of a nanostructe or interconnected conductive filaments, which inherently are porous; [0137]).  The limitation with respect to the cathode being high-voltage is an inherent property of the prior art, as Zhamu teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Zhamu teaches the same lithium sulfate, and thus the cathode being high-voltage, is necessarily present. 
With respect to claim 11, the lithium salt comprises lithium sulfate (lithium sulfate; [0028]).
With respect to claim 12, the porous current collector comprises either porous carbon cloth or porous carbon paper (nanostructure of interconnected conductive filaments such as carbon nanofibers; [0137]).
Therefore, the instant claims are anticipated by Zhamu.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. U.S. Pub. 2010/0119956.
With respect to claim 1, Tokuda teaches an alkali-ion battery (lithium secondary battery; [0003]). With respect to claim 2, the alkaline salt comprises a lithium salt (lithium sulfate; [0399]). The limitation with respect to the  lithium ions being extracted and lithiated into an anode is considered a property of the prior art, as Tokuda teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Tokuda teaches the same lithium sulfate, and thus the lithium ions being  extracted and lithiated into an anode is necessarily present.  With respect to claim 3, the lithium salt comprises lithium sulfate [0399].  With respect to claim 4, the anode comprises graphite [0330].  With respect to claim 5, the limitation with respect to the  inter-conversion of lithium sulfate to lithium persulfate, and vice versa, occurring during charging and discharging of the battery, respectively are properties of the prior art, as Tokuda teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Tokuda teaches the same lithium sulfate, and thus the  inter-conversion of lithium sulfate to lithium persulfate, and vice versa, occurring during charging and discharging of the battery, respectively is necessarily present.  With respect to claim 6, the limitation with respect to an electrolyte having a large electrochemical window of 5.25 volts or greater is an property of the prior art, as Tokuda teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Tokuda teaches the same lithium sulfate, and thus the electrolyte has a large electrochemical window of 5.25 volts or greater, is necessarily present. With respect to claim 8, the alkali salt comprises either sodium sulfate or potassium sulfate as the active cathode material (lithium sulfate, sodium sulfate, potassium sulfate; [0399]).  The limitation with respect to the sodium or potassium ions being extracted from their sulfate salts for insertion into an anode is a property of the prior art, as Tokuda teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Tokuda teaches the same lithium sulfate, sodium sulfate, potassium sulfate, thus extracting sulfate salts for insertion into the anode is necessarily present. With respect to claim 9, the limitation with respect to the inter-conversion of sulfate to persulfate occurring during charging and discharging of the battery, respectively is a property of the prior art, as Tokuda teaches the same cathodic active material set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Tokuda teaches the same lithium sulfate, sodium sulfate, potassium sulfate, thus the inter-conversion of sulfate to persulfate occurring during charging and discharging of the battery is necessarily present.  With respect to claim 10, a high-voltage cathode of embedded onto a porous current collector (mesh current collector; [0436]).  With respect to claim 11, the lithium salt comprises lithium sulfate [0399].  With respect to claim 12, the porous current collector comprises either porous carbon cloth or porous carbon paper (carbon cloth and carbon paper; [0435]).
Tokuda does not teach with sufficient specificity that the cathode comprising an anhydrous alkaline salt as an active material, wherein the anhydrous alkali salt is insoluble in organic electrolytes (claims 1 & 10); the electrolyte comprises sulfolane (claim 7).  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ lithium sulfate as the cathode active material of Tokuda, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	With respect to the electrolyte comprising sulfolane (claim 7), Tokuda teaches the prior art in the background employs said sulfolane [0014], therefore it would be obvious to employ sulfolane in the electrolyte of Tokuda, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722